Citation Nr: 0924786	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for schizophrenia.



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 
The Veteran initially requested a BVA hearing in Washington, 
D.C. in June 2006.  However, the Veteran subsequently 
withdrew his request in a statement dated March 2008.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to show 
that the Veteran's current diagnosis of peptic ulcer disease 
is related to his active military service.

2.  The competent medical evidence of record fails to show 
that the Veteran's current diagnosis of schizophrenia is 
related to his active military service.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred or aggravated by his service.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Schizophrenia was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred or aggravated by his service.  38 U.S.C.A. §§ 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in October 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the October 2004 letter was sent to 
the Veteran prior to the December 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a May 2006 statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore, the Board concludes that the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service and VA treatment records, as well as 
the Veteran's personnel records are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  The Board notes 
that the record contains VA treatment records as well as the 
Veteran's service treatment records.  While there is evidence 
of a current diagnosis, there is no competent evidence of any 
nexus between an in-service event, injury, or disease and 
current disability, as such; the Board finds that the Veteran 
has not satisfied all elements of McLendon.  Therefore, VA is 
not required to provide the Veteran with a VA examination in 
conjunction with this claim.  

The Veteran contends that he received psychiatric treatment 
while stationed in Germany in conjunction with his court 
martial that was adjudicated in June 1978.  As noted above, 
the Board previously remanded these issues so that any 
available records regarding this contention could be 
obtained.  The Board notes that these records were requested 
in August 2008.  Unfortunately, a September 2008 response 
stated that the records were unavailable.  As such, there are 
no available medical records showing a psychological exam was 
performed at that time. 
The Board acknowledges that post-service medical records 
dating from October 1978 to January 1986 were requested in 
April 2006 from VAMC Memphis, TN.  The VAMC responded that 
the records requested were transferred to Fayetteville, 
Arkansas VAMC.  A response was received in April 2006 from 
Fayetteville VAMC stating that they had no appointments for 
this Veteran for the dates requested.  A formal finding was 
issued in January 2008, determining that the requested VA 
medical center records were unavailable for review.  
Additionally, the Board notes that the previously mentioned 
July 2008 remand also requested that the Veteran's Social 
Security Administration records to determine if the Veteran 
was receiving benefits from SSA.  Records were requested and 
obtained.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992). That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

Certain chronic disabilities, such as psychoses and peptic 
ulcer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  The Board notes that there is no competent 
evidence that the Veteran was diagnosed with a psychiatric 
disorder or peptic ulcer within one year of service 
separation.

I.  Peptic Ulcer Disease

The Veteran contends that he is entitled to service 
connection for peptic ulcer disease.  The Veteran reports 
that he was treated for stomach problems while in service 
during confinement related to a June 1978 court martial.  
However, as will be further explained below, there is no 
competent medical evidence indicating that the Veteran 
suffered from a peptic ulcer while in service or that current 
peptic ulcer disease is related to service and therefore his 
claim for service connection for peptic ulcer must be denied.

The medical evidence of record shows that the Veteran 
currently suffers from peptic ulcer disease.  In medical 
records from the Fayetteville, Arkansas VAMC, dated from May 
2004 to September 2004, the Veteran was diagnosed with peptic 
ulcer disease.  In May 2004 the Veteran was examined at the 
VAMC with a videogastroscope that showed no active ulceration 
at the time of examination, but a badly deformed pylorus 
indicated numerous bouts of duodenal ulcer disease in the 
past.  A VA examination dated December 1985 noted that the 
Veteran stated that a doctor had diagnosed him with an ulcer, 
but also noted that the ulcer was periodic with no regular 
problems.  The examination report also notes that tests on 
the abdomen were found to be negative for any contemporary 
problems.  The Board additionally notes that the examiner 
only addressed the issue of the Veteran's abdomen because the 
Veteran stated, by way of history, that his stomach knotted 
and cramped on occasion.  The Board notes that the 
examination was initially only to determine status with 
regard to the Veteran's service connection claims for right 
leg and knee injury, skin rash, and amnesia, but the examiner 
also examined the abdomen in response to the Veteran's 
complaints.

In reviewing service treatment records, the Board notes that 
there is no indication that the Veteran presented with any 
stomach problems while on active duty.  In this regard, the 
April 1978 separation exam lists abdomen and viscera as 
normal.  Additionally, the Veteran's report of medical 
history associated with the separation examination also does 
not indicate that the Veteran is suffering from any stomach, 
liver, or intestinal trouble.  The Board acknowledges the 
Veteran's statements dated October 2004 and July 2005 
contending that he was treated for stomach problems during 
confinement related to a June 1978 court martial, however, as 
stated above attempts made to retrieve medical records to 
corroborate the Veteran's claims have been unsuccessful and 
the Veteran's personnel records, which have been associated 
with the c-file do not indicate that any medical attention 
was required during the aforementioned court martial.  

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran was 
suffering from a peptic ulcer.  In this regard, the December 
1985 medical examination report notes that the Veteran was 
not, at the time of that examination, suffering from a peptic 
ulcer.  While the Board acknowledges the Veteran's statements 
with regard to his medical history that he had been 
previously diagnosed with an ulcer, there are no concurrent 
medical records which corroborate these statements and the 
Board finds the competent medical evidence to be of greater 
probative weight with regard to a diagnosis of peptic ulcer 
disease.  

The medical evidence also does not show a relationship 
between the Veteran's current peptic ulcer disease and 
service.  There is no indication of in-service treatment for 
stomach problems.  The Board recognizes the Veteran's 
assertion that he has experience stomach problems since 
service; however, the Veteran is not shown to have the 
requisite medical expertise to diagnose peptic ulcer disease 
or render a competent medical opinion regarding its cause.  
Consequently, his assertion is afforded no probative value 
regarding the question of whether his current peptic ulcer 
disease is related to service.  

The Board acknowledges that the Veteran's contentions that he 
is suffering from peptic ulcer disease that is related to his 
military service, however, while the Veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the Veteran's statements are afforded no probative value with 
respect to the medical question of whether the Veteran has a 
current disability of peptic ulcer disease or whether such 
disorder is related to service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for peptic ulcer disease.  In this 
regard, while there is a current diagnosis of  peptic ulcer 
disease there is no evidence of treatment for peptic ulcer 
disease in the service medical records and therefore no nexus 
relationship between the Veteran's current disability and 
military service.  The Board has considered the benefit of 
the doubt rule; however, as a preponderance of the evidence 
is against this claim such rule does not apply and the claim 
must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Schizophrenia

The Veteran contends that he is entitled to service 
connection for schizophrenia.  The Veteran reports that he 
was given a psychological exam while in service in relation 
to a June 1978 court martial.  The Board does acknowledge 
that the Veteran is currently receiving SSA benefits for his 
functional psychotic disorder.
However, as previously noted, there are no records available 
to corroborate the aforementioned contention or to indicate 
that the Veteran suffered from or was diagnosed with 
schizophrenia while on active duty.  

The medical evidence of record shows that the Veteran is 
currently diagnosed with schizophrenia.  Fayetteville, 
Arkansas VAMC medical records dated May 2004 through 
September 2004 diagnosed the Veteran with schizophrenia, 
undifferentiated type.  The Veteran was initially diagnosed 
with schizophrenia after a July 1986 through August 1986 
hospital stay.  The Veteran was brought to the hospital on 
July 31, 1986 and was admitted after breaking a light bulb 
and threatening to kill others and then himself.  At the 
time, statements by the Veteran's wife and mother indicated 
that the Veteran had been suffering from depression, 
nervousness and paranoia for several months prior to 
admittance.  The Veteran noted that his problems had all 
started a few years earlier following an October 1984 
incident in which the Veteran received a head injury during a 
fight with a bus driver.  After being observed for 
approximately 15 days, the Veteran was discharged on August 
15, 1986 and diagnosed with schizophrenia, paranoid type.

The Board notes, however, that there is no indication of a 
schizophrenia diagnosis in service treatment records.  The 
April 1978 separation exam lists psychiatric status as 
normal.  In addition, the report of medical history supplied 
by the Veteran also fails to indicate that the Veteran was 
suffering from any psychiatric problems to include 
depression, excessive worry, amnesia, or nervous trouble of 
any sort.  The Board acknowledges the Veteran's statements 
dated October 2004 and July 2005 contending that he was given 
a psychological exam in relation to his June 1978 court 
martial to determine ability to stand trial.  As previously 
stated, the Board notes that the RO attempted to obtain these 
records and received a September 2008 response that no 
records were available.  The personnel records included in 
the c-file note the 1978 court martial, but there is no 
indication that the Veteran was in need of medical care with 
regard to the court martial.

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran was 
diagnosed with schizophrenia.  Indeed a January 1986 
psychiatric examination related to the Veteran's service 
connection claim for amnesia, diagnosed the Veteran with an 
anti-social personality disorder with prominent passive-
aggressive features.  Additionally the Board notes, that the 
examiner at that time had reviewed the Veteran's entire c-
file and opined that none of the Veteran's stated problems 
were the result of his active duty, but rather were related 
to the battering incident that occurred in October 1984.  The 
Board acknowledges that this examination was not taken in 
conjunction with the Veteran's current claims for service 
connection; however, the absence of a schizophrenia diagnosis 
can be used as evidence to determine etiology.  As such, the 
Board finds that there is no evidence that the Veteran's 
current diagnosis of schizophrenia is related to his active 
duty service and that additionally, the January 1986 
examination serves as negative evidence, disproving 
continuity.  

Additionally, the Veteran, as previously noted, was initially 
diagnosed with schizophrenia in 1986, eight years after his 
separation from service.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that the Veteran's contentions that he 
is suffering from schizophrenia that is related to his 
military service, however, while the Veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the Veteran's statements are afforded no probative value with 
respect to the medical question of whether the Veteran has a 
current disability of schizophrenia or whether such disorder 
is related to service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for schizophrenia.  In this regard, 
while there is a current diagnosis of  schizophrenia there is 
no evidence of treatment for schizophrenia in the service 
medical records and therefore no nexus relationship between 
the Veteran's current disability and military service.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for schizophrenia is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


